Name: Council Implementing Regulation (EU) 2016/620 of 21 April 2016 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism, and amending Implementing Regulation (EU) 2015/2425
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety;  civil law
 Date Published: nan

 22.4.2016 EN Official Journal of the European Union L 106/1 COUNCIL IMPLEMENTING REGULATION (EU) 2016/620 of 21 April 2016 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism, and amending Implementing Regulation (EU) 2015/2425 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2580/2001 of 27 December 2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism (1), and in particular Article 2(3) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 21 December 2015, the Council adopted Implementing Regulation (EU) 2015/2425 (2) implementing Article 2(3) of Regulation (EC) No 2580/2001, establishing an updated list of persons, groups and entities to which Regulation (EC) No 2580/2001 applies (the list). (2) The Council has determined that there are no longer grounds for keeping one entity on the list. (3) The list should therefore be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 The list provided for in Article 2(3) of Regulation (EC) No 2580/2001 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 21 April 2016. For the Council The President G.A. VAN DER STEUR (1) OJ L 344, 28.12.2001, p. 70. (2) Council Implementing Regulation (EU) 2015/2425 of 21 December 2015 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism and repealing Implementing Regulation (EU) 2015/1325 (OJ L 334, 22.12.2015, p. 1). ANNEX The entity listed below is deleted from the list provided for in Article 2(3) of Regulation (EC) No 2580/2001: II. GROUPS AND ENTITIES 12. International Sikh Youth Federation  ISYF.